Exhibit 10.1

EXECUTION VERSION

AGREEMENT

THIS AGREEMENT (“Agreement”), dated as of March 23, 2010, is made by and between
Microtune, Inc., a Delaware corporation (“Microtune” or the “Company”), and the
entities and natural persons listed on Schedule A hereto and their Affiliates
(collectively, the “Ramius Group”) (each of the Company and the Ramius Group, a
“Party” to this Agreement, and collectively, the “Parties”).

WHEREAS, the Ramius Group duly submitted a nomination letter to the Company on
December 23, 2009 (the “Nomination Letter”) nominating four (4) individuals as
director candidates for election to the Company’s Board of Directors (the
“Board”) at the 2010 annual meeting of stockholders of the Company (the “2010
Annual Meeting”); and

WHEREAS, the Ramius Group beneficially owns shares of common stock of Microtune
(the “Common Stock”) totaling, in the aggregate, 4,950,000 shares, or
approximately 9.2% of the Common Stock issued and outstanding on the date
hereof; and

WHEREAS, Microtune and the Ramius Group have agreed that it is in their mutual
interests to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, and agreements contained herein, and other good and valuable
consideration, the Parties mutually agree as follows:

1. Representations and Warranties of the Ramius Group. The Ramius Group
represents and warrants to Microtune that (a) this Agreement has been duly
authorized, executed and delivered by the Ramius Group, and is a valid and
binding obligation of the Ramius Group, enforceable against the Ramius Group in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; (b) the execution of this Agreement, the
consummation of each of the transactions contemplated hereby, and the
fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of (i) any
law, rule, regulation, order, judgment or decree applicable to the Ramius Group,
or (ii) the organizational documents of the Ramius Group as currently in effect;
and (c) as of the date of this Agreement, the Ramius Group may be deemed to
beneficially own in the aggregate 4,950,000 shares of Common Stock.

2. Representations and Warranties of Microtune. Microtune hereby represents and
warrants to the Ramius Group that (a) this Agreement has been duly authorized,
executed and delivered by Microtune, and is a valid and binding obligation of
Microtune, enforceable against Microtune in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles;
(b) the execution of this Agreement, the consummation of each of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not (1) conflict with,
result in a breach or violation of, constitute a default (or an event which with
notice or lapse of time or both could become a default) under or pursuant to,
result in the loss of a material benefit or give any right of termination,
amendment, acceleration or cancellation under, or result in the imposition of
any lien, charge or encumbrance upon any property or assets of Microtune or any
of its subsidiaries pursuant to any law, any order of any court or other agency
of government, Microtune’s Restated Certificate of Incorporation (the “Restated
Certificate”), Microtune’s Amended and Restated Bylaws (the “Bylaws”), or the
terms of any indenture,



--------------------------------------------------------------------------------

contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which
Microtune is a party or bound or to which its property or assets is subject or
(2) trigger any “change of control” provisions in any agreement to which
Microtune is a party; and (c) no consent, approval, authorization, license or
clearance of, or filing or registration with, or notification to, any court,
legislative, executive or regulatory authority or agency is required in order to
permit Microtune to perform its obligations under this Agreement, except for
such as have been obtained.

3. Directorships.

(a) Microtune agrees to (i) nominate Robert Rast (the “First Nominee”), Raghu
Rau (the “Second Nominee”) and Drew Peck (the “Third Nominee” and, together with
the First Nominee and Second Nominee, the “2010 Nominees”), or any Replacement
Nominee appointed pursuant to Section 3(d), Section 3(e) or Section 3(f) below
as applicable, for election to Microtune’s Board at the 2010 Annual Meeting,
(ii) recommend, and reflect such recommendation in Microtune’s definitive proxy
statement in connection with the 2010 Annual Meeting, that the stockholders of
Microtune vote to elect the 2010 Nominees as directors of Microtune at the 2010
Annual Meeting, and (iii) use its reasonable efforts to solicit and obtain
proxies in favor of the election of the 2010 Nominees at the 2010 Annual
Meeting, in the same manner as for the other candidates nominated for election
at the 2010 Annual Meeting.

(b) Microtune agrees that the Board and all applicable committees of the Board
will nominate no more than nine (9) members for election to Microtune’s Board at
the 2010 Annual Meeting, inclusive of the 2010 Nominees. Microtune further
agrees that the Board and all applicable committees of the Board will nominate
no more than nine (9) members for election to Microtune’s Board at the 2011
Annual Meeting and the Board shall take no action to increase the size of the
Board to more than nine (9) members prior to the conclusion of the 2011 Annual
Meeting.

(c) Microtune agrees that it shall hold the 2010 Annual Meeting no later than
May 20, 2010.

(d) Subject to Section 3(k), Microtune agrees that if the First Nominee refuses
to serve or stand for election at the 2010 Annual Meeting, resigns as a director
or is removed as a director, Microtune shall have the ability to designate a
substitute person to replace such First Nominee, subject to the approval of the
Ramius Group acting in good faith, which approval shall not be unreasonably
withheld (any such replacement First Nominee appointed in accordance with the
provisions of this clause (d) shall be referred to as the “Replacement First
Nominee”). The Replacement First Nominee shall qualify as “independent” pursuant
to NASDAQ listing standards and shall not be an Affiliate or Associate of the
Ramius Group. The Board shall appoint the Replacement First Nominee to the Board
no later than five (5) business days after the Nominating and Corporate
Governance Committee’s approval of the Replacement First Nominee. The
Replacement First Nominee shall be deemed the First Nominee for all purposes of
this Agreement.

(e) Subject to Section 3(k), Microtune agrees that if the Second Nominee refuses
to serve or stand for election at the 2010 Annual Meeting, resigns as a director
or is removed as a director, the Ramius Group shall have the ability to
designate a substitute person to replace such Second Nominee, subject to the
approval of Microtune’s Nominating and Corporate Governance Committee in good
faith after exercising its fiduciary duties, which approval shall not be
unreasonably withheld (any such replacement Second Nominee appointed in
accordance with the provisions of this clause (e) shall be referred to as the
“Replacement Second Nominee”). The Replacement Second Nominee shall qualify as
“independent” pursuant to NASDAQ listing standards and shall not be an Affiliate
or Associate of the

 

-2-



--------------------------------------------------------------------------------

Ramius Group. In the event the Nominating and Corporate Governance Committee
does not accept a substitute director(s) recommended by the Ramius Group to
replace such Second Nominee, the Ramius Group will have the right to recommend
additional substitute director(s) for consideration by the Nominating and
Corporate Governance Committee. The Board shall appoint the Replacement Second
Nominee to the Board no later than five (5) business days after the Nominating
and Corporate Governance Committee’s approval of the Replacement Second Nominee.
The Replacement Second Nominee shall be deemed the Second Nominee for all
purposes of this Agreement.

(f) Subject to Section 3(k), Microtune agrees that if the Third Nominee refuses
to serve or stand for election at the 2010 Annual Meeting, resigns as a director
or is removed as a director, a substitute person to replace such Third Nominee
shall be appointed by the Nominating and Corporate Governance Committee,
following the identification of a candidate mutually acceptable to the Company
and the Ramius Group (any such replacement Third Nominee appointed in accordance
with the provisions of this clause (f) shall be referred to as the “Replacement
Third Nominee”). In the event the Company and the Ramius Group are unable to
identify a mutually acceptable candidate to replace such Third Nominee, then
there shall exist a vacancy on the Board until the election of directors at the
2011 Annual Meeting. The Replacement Third Nominee shall qualify as
“independent” pursuant to NASDAQ listing standards and shall not be an Affiliate
or Associate of the Ramius Group. In the event that the Company and the Ramius
Group identify a mutually acceptable candidate, the Board shall appoint such
candidate as the Replacement Third Nominee to the Board no later than five
(5) business days after the Nominating and Corporate Governance Committee’s
approval of the Replacement Third Nominee. The Replacement Third Nominee shall
be deemed the Third Nominee for all purposes of this Agreement.

(g) Subject to Section 3(k), and conditioned upon the 2010 Nominees agreeing to
hold all information provided as confidential and to act in a fiduciary manner
with respect all such information in the same manner as if they were directors
of Microtune, Microtune agrees that it will permit the 2010 Nominees to
participate as observers to the Board at all meetings of the Board (whether by
phone or in person) and will provide to such 2010 Nominees copies of all notices
and written information furnished to the full Board in connection with any such
meetings at substantially the same time they are so furnished to the Board;
provided however, that Microtune reserves the right to withhold any information
and to exclude the 2010 Nominees from any such meeting or portion thereof to the
extent that access to such information or attendance at such meeting could
adversely affect the attorney-client privilege between Microtune and its
counsel.

(h) Microtune agrees that it will provide the Ramius Group with a list of up to
nine (9) nominees that the Nominating and Corporate Governance Committee intends
to nominate for election at the 2011 Annual Meeting no later than December 1,
2010 (the “Proposed 2011 Nominees”). Microtune agrees that it will provide the
Ramius Group with written notice no later than two (2) business days following
any change to the Proposed 2011 Nominees.

(i) The Ramius Group shall have the option to propose a substitute person to
replace the First Nominee for election at the 2011 Annual Meeting for
consideration by Microtune’s Nominating and Corporate Governance Committee (any
such replacement First Nominee appointed in accordance with the provisions of
this clause (i) shall be referred to as the “Alternate First Nominee”). The
Alternate First Nominee shall qualify as “independent” pursuant to NASDAQ
listing standards and shall not be an Affiliate or Associate of the Ramius
Group. For the avoidance of doubt, nothing in this Section 3(i) shall obligate
Microtune to approve any Alternate First Nominee proposed by the Ramius Group,
and such approval may be withheld by Microtune in its sole discretion.

 

-3-



--------------------------------------------------------------------------------

(j) Microtune agrees to (i) recommend, and reflect such recommendation in
Microtune’s definitive proxy statement in connection with the 2011 Annual
Meeting, that the stockholders of Microtune vote to elect each of the candidates
nominated by Microtune for election as directors of Microtune at the 2011 Annual
Meeting (the “2011 Nominees”), and (ii) use its reasonable efforts to solicit
and obtain proxies in favor of the election of each of the 2011 Nominees at the
2011 Annual Meeting.

(k) Notwithstanding anything to the contrary herein, if at any time the Ramius
Group’s aggregate beneficial ownership of Common Stock decreases to less than
4.0% of the Company’s shares of Common Stock outstanding as of the date hereof,
clauses (d), (e), (f) and (g) of this Section 3 shall be void ab initio.

4. Standstill Restrictions.

(a) Except as otherwise permitted pursuant to the terms of this Agreement,
during the term of this Agreement, the Ramius Group shall not, and shall cause
their respective Affiliates and Associates (as defined below) under their
control or direction not to, in any manner, directly or indirectly:

(i) solicit (as such term is used in the proxy rules of the Securities and
Exchange Commission (the “SEC”)) proxies or consents to vote any securities of
Microtune, or make, or in any way participate in, any “solicitation” of any
“proxy” within the meaning of Rule 14a-1 promulgated by the SEC under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), to vote any
shares of Common Stock with respect to the election or removal of directors, or
become a “participant” in any “contested solicitation” for the election or
removal of directors with respect to Microtune (as such terms are defined or
used in the Exchange Act and the rules promulgated thereunder), other than
solicitations or acting as a participant in support of all of Microtune’s
nominees;

(ii) purchase or cause to be purchased or otherwise acquire or agree to acquire
beneficial ownership (as determined under Rule 13d-3 promulgated under the
Exchange Act) of any Common Stock or other securities issued by Microtune, if in
any such case, immediately after the taking of such action, the Ramius Group
would, in the aggregate, collectively beneficially own more than 14.99% of the
then outstanding shares of Common Stock;

(iii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a group comprised solely of the Ramius Group); provided, however, to the
extent that the Ramius Group nominates any person(s) for election at the 2011
Annual Meeting in accordance with Section 4(b), nothing herein shall limit the
ability of the Ramius Group to form a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with such person(s) in furtherance of
electing the Ramius Group’s nominee(s) at the 2011 Annual Meeting;

(iv) deposit any Common Stock in any voting trust or subject any Common Stock to
any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
Ramius Group;

(v) otherwise act, alone or in concert with others to make any public statement
critical of Microtune, its directors or management; provided, however, nothing
herein shall limit the ability of the Ramius Group to make any public statement
critical of Microtune, its directors or management following the conclusion of
the 2011 Annual Meeting; provided further, that if

 

-4-



--------------------------------------------------------------------------------

Ramius elects to nominate any person for election as a director of the Company
at the 2011 Annual Meeting then nothing herein shall limit the ability of the
Ramius Group to make any public statement critical of Microtune, its directors
or management on and after the date that is 30 days prior to the last date on
which a stockholder of the Company may nominate, in accordance with the
applicable procedures set forth in the Company’s Bylaws, a person for election
as a member of the Board at the 2011 Annual Meeting (the “2011 Pre-Nomination
Date”);

(vi) control or seek to control the Board, other than through non public
communications with the officers and directors of Microtune (other than in the
event the Company fixes the size of the Board at less than nine (9) members
prior to the 2011 Annual Meeting, in which case nothing herein shall prevent the
Ramius Group from submitting up to that number of nominations that is permitted
in accordance with Section 4(b) hereof) ;

(vii) seek or encourage any person (other than any member of the Ramius Group)
to submit nominations in furtherance of a “contested solicitation” for the
election or removal of directors with respect to Microtune;

(viii) (1) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders or (2) make any offer or proposal (with or
without conditions) with respect to a merger, acquisition, disposition or other
business combination involving Ramius and Microtune; provided, however, that
nothing herein will limit the ability of (1) any member of the Ramius Group, or
its respective Affiliates and Associates, except as otherwise provided in
Section 5, to vote its shares of Common Stock on any matter submitted to a vote
of the stockholders of the Company or (2) the Ramius Group to announce its
opposition to any Board approved proposals related to a merger, acquisition,
disposition of all or substantially all of the assets of Microtune or other
business combination involving Microtune;

(ix) seek, alone or in concert with others, (1) to call a special meeting of
stockholders, or (2) representation on the Board, except as specifically
contemplated in Sections 3(a), (d), (e), (f) and (i) and Section 4(b), or
(3) the removal of any member of the Board, other than at the 2011 Annual
Meeting as contemplated by Section 4(b); or

(x) make any request to amend, waive or terminate any provision of this
Agreement, other than through non public communications with the officers and
directors of Microtune that do not trigger any disclosure obligation on the part
of any member of the Ramius Group.

(b) Notwithstanding anything in Section 4(a) to the contrary, on and after the
2011 Pre-Nomination Date, the Ramius Group shall not be prohibited from
(i) nominating one person for election at the 2011 Annual Meeting in accordance
with the Company’s procedures set forth in its Bylaws for stockholders to
nominate persons for election to the Board, (ii) soliciting proxies with respect
to the voting securities of the Company with respect to such nominee (and any
additional nominee(s) to the extent permitted by and in accordance with clauses
(w), (x), (y) and (z) of this Section 4(b)), or (iii) taking any actions in
connection with the nomination of such person (or persons) in connection with
the 2011 Annual Meeting and in furtherance of the election of such person (or
persons) at the 2011 Annual Meeting, including but not limited to, taking any of
the actions described above in Sections 4(a)(i), 4(a)(iii), 4(a)(v), requesting
a stockholder list and related information, filing an amendment or amendments to
its Schedule 13D regarding the Common Stock of the Company as required by law or
taking any other action related to the solicitation of proxies or making any
public filings or

 

-5-



--------------------------------------------------------------------------------

announcements in furtherance thereof; provided, however, that (w) in the event
that either (A) the Ramius Group has not proposed an Alternative First Nominee
for consideration by Microtune in accordance with Section 3(i), or (B) Microtune
has not consented to nominate an Alternate First Nominee proposed by the Ramius
Group in accordance with Section 3(i) for election to the Board at the 2011
Annual Meeting, then the Ramius Group shall be permitted to nominate one
additional person for election at the 2011 Annual Meeting in opposition to the
First Nominee or any person nominated by the Company in substitution for the
First Nominee; (x) in the event that the Company does not nominate the Second
Nominee for election to the Board at the 2011 Annual Meeting, then the Ramius
Group shall be permitted to nominate one additional person for election at the
2011 Annual Meeting in opposition to the person nominated by the Company in
substitution for the Second Nominee; (y) in the event that the Company does not
nominate the Third Nominee for election to the Board at the 2011 Annual Meeting
or there exists a vacancy in the seat previously held by the Third Nominee, then
the Ramius Group shall be permitted to nominate one additional person for
election at the 2011 Annual Meeting in opposition to either (i) the person
nominated by the Company in substitution for the Third Nominee or (ii) any other
Microtune nominee up for election at the 2011 Annual Meeting to the extent that
the Company does not nominate a person in substitution for the Third Nominee;
and (z) any person nominated by the Ramius Group pursuant to any of the
foregoing clauses (w), (x) and (y) shall qualify as “independent” pursuant to
NASDAQ listing standards and shall not be an Affiliate or Associate of the
Ramius Group. The Company shall provide the Ramius Group written notice of the
adoption by the Board of any amendment to the Company’s Bylaws that changes the
time period during which, or procedures by which, a stockholder may, in
accordance with the applicable procedures set forth in the Company’s Bylaws,
nominate a person for election as a member of the Board at an annual meeting of
stockholders, within not more than two (2) business days after such amendment
(the “Bylaw Amendment Notice”). In the event that any such amendment of the
Company’s Bylaws results in a deadline for the nomination of directors that is a
date prior to the date of receipt of the Bylaw Amendment Notice by the Ramius
Group, then, notwithstanding any other provisions of this Agreement, the Ramius
Group shall have ten (10) days from the date of its receipt of the Bylaw
Amendment Notice to nominate persons for election as members of the Board at the
2011 Annual Meeting. In the event the Company provides the Ramius Group written
notice of any change to the 2011 Proposed Nominees after the nomination deadline
in connection with the 2011 Annual Meeting has passed, then the Ramius Group
shall have ten (10) days to submit nominations, or substitutions for any
existing nomination, in accordance with this Section 4(b).

(c) Subject to Section 5, any member of the Ramius Group, and any Affiliate or
Associate of any such member, shall be entitled to:

(i) vote their shares on any other proposal duly brought before the 2010 Annual
Meeting or 2011 Annual Meeting as the Ramius Group determines in their sole
discretion; and

(ii) disclose, publicly or otherwise, how it intends to vote or act with respect
to any securities of the Company, on any stockholder proposal or other matter to
be voted on by the stockholders of the Company (other than the election of
directors) and the reasons therefor.

(d) As used in this Agreement, the terms “Affiliate” and “Associate” shall have
the respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Exchange Act and shall include all persons or entities that at any time during
the term of this Agreement become Affiliates or Associates of any person or
entity referred to in this Agreement.

 

-6-



--------------------------------------------------------------------------------

5. Actions by the Ramius Group.

(a) At the 2010 Annual Meeting, the Ramius Group shall vote, and cause their
respective officers, directors, employees and agents to vote, all of the shares
of Common Stock beneficially owned by him or them for (i) each of Microtune’s
nominees for election to the Board and (ii) the ratification of the appointment
of Microtune’s independent auditors;

(b) At the 2011 Annual Meeting, the Ramius Group shall be entitled to vote their
shares on the election of directors as the Ramius Group determines in their sole
discretion; provided, however, in the event the Ramius Group files a definitive
proxy statement with the SEC in furtherance of the election of a director
nominee(s) at the 2011 Annual Meeting as contemplated by Section 4(b), the
Ramius Group shall vote, and cause their respective officers, directors,
employees and agents to vote, all of the shares of Common Stock beneficially
owned by him or them for each of Microtune’s nominees for election to the Board
that are not in opposition to the Ramius nominee(s).

(c) Upon execution of this Agreement by the Parties, the Ramius Group hereby
withdraws its Nomination Letter and agrees that it shall not submit any
nominations for election to the Board at the 2010 Annual Meeting or the 2011
Annual Meeting other than in accordance with Section 3 or 4(b) of this
Agreement.

(d) The Ramius Group agrees that it will cause its Affiliates and Associates to
comply with the terms of this Agreement.

6. Termination. This Agreement shall terminate and the obligations of the
Parties under this Agreement shall cease on the earliest of the following (the
“Termination Date”):

(a) at the option of Microtune, provided it is not in material breach of this
Agreement at such time, upon the earliest of a material breach by the Ramius
Group of any obligation hereunder which has not been cured within 14 days after
the Ramius Group receives notice of such breach from Microtune;

(b) at the option of the Ramius Group, provided it is not in material breach of
this Agreement at such time, upon a material breach by Microtune of any
obligation hereunder which has not been cured within 14 days after Microtune
receives notice of such breach from the Ramius Group;

(c) thirty (30) days prior to the deadline for the nomination of directors for
election or the submission of proposals to be considered at the 2012 Annual
Meeting pursuant to the bylaws of the Company as then in effect but in no event
later than October 31, 2011; or

(d) at any time, upon the written consent of all of the Parties.

7. Public Announcement. Microtune and the Ramius Group shall promptly disclose
the existence of this Agreement after its execution pursuant to a joint press
release in substantially the form attached hereto as Exhibit A. Subject to
applicable law, none of the Parties shall disclose the existence of this
Agreement until the joint press release is issued. The Parties agree that, while
this Agreement remains in effect, each Party shall refrain from any
disparagement, defamation, libel, or slander with respect to any other Party or
its Affiliates or from publicly criticizing such other Party or its Affiliates
or, other than as contemplated by Section 4(a)(v) or Section 4(b), from publicly
criticizing such other Party or its Affiliates.

 

-7-



--------------------------------------------------------------------------------

8. Amendment of Shareholder Rights Plan. Microtune agrees that it shall seek
stockholder approval of any amendment to its Rights Agreement, dated March 4,
2002, that reduces the beneficial ownership threshold for an “Acquiring Person”
to below 15%. In the event any such amendment is approved by the Board less than
one hundred twenty (120) calendar days prior to the first anniversary date of
the previous year’s annual meeting of stockholders, then the Company shall
submit the amendment for stockholder approval at the Company’s next annual
meeting of stockholders, which approval shall require a majority of the shares
in attendance at such meeting. In the event any such amendment is approved by
the Board more than one hundred twenty (120) calendar days prior to the first
anniversary date of the previous year’s annual meeting of stockholders, then the
Company shall call a special meeting of stockholders for consideration of the
amendment within one hundred twenty (120) days of the date of the amendment. The
amendment shall be approved by a majority of the shares in attendance at such
meeting. If not approved by stockholders, then the amendment shall be rescinded.

9. Releases.

(a) The Ramius Group hereby agrees for the benefit of Microtune, and each
controlling person, officer, director, stockholder, agent, Affiliate, employee,
partner, attorney, heir, assign, executor, administrator, predecessor and
successor, past and present, of Microtune (Microtune and each such person being
a “Microtune Released Person”) as follows:

(i) The Ramius Group, for themselves and for their members, officers, directors,
assigns, agents and successors, past and present, hereby agrees and confirms
that, effective from and after the date of this Agreement, they hereby
acknowledge full and complete satisfaction of, and covenant not to sue, and
forever fully release and discharge each Microtune Released Person of, and hold
each Microtune Released Person harmless from, any and all rights, claims,
warranties, demands, debts, obligations, liabilities, costs, attorneys’ fees,
expenses, suits, losses and causes of action of any nature whatsoever, whether
known or unknown, suspected or unsuspected (collectively, “Claims”) that the
Ramius Group may have against the Microtune Released Persons, in each case with
respect to events occurring prior to the date of the execution of this
Agreement.

(ii) The Ramius Group understands and agrees that the Claims released by the
Ramius Group above include not only those Claims presently known but also
include all unknown or unanticipated claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character that
would otherwise come within the scope of the Claims as described above. The
Ramius Group understands that they may hereafter discover facts different from
or in addition to what they now believe to be true, which if known, could have
materially affected this release of Claims, but they nevertheless waive any
claims or rights based on different or additional facts.

(b) The Ramius Group agrees that, during the term of the Agreement, (i) no
member of the Ramius Group shall, without the consent of Microtune, instigate,
solicit, assist, intervene in, or otherwise voluntarily participate in any
litigation or arbitration in which Microtune or any of its officers or directors
are named as parties; provided that the foregoing shall not prevent any member
of the Ramius Group from responding to a validly issued legal process and
(ii) the Ramius Group agrees to give Microtune at least five (5) business days
notice of the receipt of any legal process requesting information regarding
Microtune or any of its officers or directors, to the extent that such notice is
legally permissible.

 

-8-



--------------------------------------------------------------------------------

(c) Microtune hereby agrees for the benefit of the Ramius Group, and each
controlling person, officer, director, stockholder, agent, Affiliate, employee,
partner, attorney, heir, assign, executor, administrator, predecessor and
successor, past and present, thereof, as well as each Ramius Director (the
Ramius Group and each such person being a “Stockholder Released Person”) as
follows:

(i) Microtune, for itself and for its Affiliates, officers, directors, assigns,
agents and successors, past and present, hereby agrees and confirms that,
effective from and after the date of this Agreement, it hereby acknowledges full
and complete satisfaction of, and covenants not to sue, and forever fully
releases and discharges each Stockholder Released Person of, and holds each
Stockholder Released Person harmless from, any and all Claims of any nature
whatsoever, whether known or unknown, suspected or unsuspected, that Microtune
may have against the Stockholder Released Persons, in each case with respect to
events occurring prior to the date of the execution of this Agreement.

(ii) Microtune understands and agrees that the Claims released by Microtune
above include not only those Claims presently known but also include all unknown
or unanticipated claims, rights, demands, actions, obligations, liabilities, and
causes of action of every kind and character that would otherwise come within
the scope of the Claims as described above. Microtune understands that it may
hereafter discover facts different from or in addition to what it now believes
to be true, which if known, could have materially affected this release of
Claims, but it nevertheless waives any claims or rights based on different or
additional facts.

(d) The Parties intend that the foregoing release be broad with respect to the
matter released, provided, however, this release of Claims shall not include
claims to enforce the terms of this Agreement; and provided further that nothing
in the foregoing release shall be deemed or construed, now or hereafter, as
limiting in any manner any right of indemnification inuring to the benefit of
any director or former director of Microtune arising under the Restated
Certificate, the Bylaws or otherwise.

10. Remedies.

(a) Each of the Parties acknowledges and agrees that a breach or threatened
breach by any Party may give rise to irreparable injury inadequately compensable
in damages, and accordingly each Party shall be entitled to seek injunctive
relief to prevent a breach of the provisions hereof and to enforce specifically
the terms and provisions hereof in any state or federal court having
jurisdiction, in addition to any other remedy to which such aggrieved Party may
be entitled to at law or in equity.

(b) In the event a Party institutes any legal action to enforce such Party’s
rights under, or recover damages for breach of this Agreement, the prevailing
party or parties in such action shall be entitled to recover from the other
party or parties all out-of-pocket costs and expenses, including but not limited
to reasonable attorneys’ fees, court costs, witness fees, disbursements and any
other expenses of litigation or negotiation incurred by such prevailing party or
parties.

11. Expenses. Each Party shall each be responsible for its own fees and expenses
incurred in connection with the negotiation, execution and effectuation of this
Agreement and the transactions contemplated hereby, including, but not limited
to, any matters related to the 2010 Annual Meeting.

12. Notices. Any notice or other communication required or permitted to be given
under this Agreement will be sufficient if it is in writing, sent to the
applicable address set forth below (or as otherwise specified by a Party by
notice to the other Parties in accordance with this Section 11) and delivered
personally or sent by recognized overnight courier, postage prepaid, and will be
deemed given (a) when so delivered personally, or (b) if sent by recognized
overnight courier, one day after the date of sending.

 

-9-



--------------------------------------------------------------------------------

If to Microtune:

Microtune, Inc.

2201 10th Street

Plano, Texas 75074

Attention: Phillip Peterson, Esq.

Telephone: (972) 673-1600

Facsimile: (972) 673-1876

with a copy (which shall not constitute notice to Microtune) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

1301 Avenue of the Americas, 40th Floor

New York, New York 10019

Attention: Warren S de Wied

Telephone: (212) 999-5800

Facsimile: (212) 999-5899

and a copy (which shall not constitute notice to Microtune) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

Attention: David J. Berger

Telephone: (650) 493-9300

Facsimile: (650) 493-6811

If to the Ramius Group:

Ramius Value and Opportunity Master Fund Ltd

c/o RCG Starboard Advisors, LLC

599 Lexington Avenue, 20th Floor

New York, New York 10022

Attention: Owen S. Littman

Telephone: (212) 845-8900

Facsimile: (212) 845-7986

with a copy (which shall not constitute notice to the Ramius Group) to:

Olshan Grundman Frome Rosenzweig & Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

Attention: Steven Wolosky

Telephone: (212) 451-2300

Facsimile: (212) 451-2222

 

-10-



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
Parties in connection with the subject matter hereof.

14. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts and by the Parties in separate counterparts, and signature pages
may be delivered by facsimile, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

15. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
choice of law principles that would compel the application of the laws of any
other jurisdiction.

17. Exclusive Jurisdiction. Each of the Parties hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of any Delaware State
court in the City of Wilmington, or the United States District Court for the
District of Delaware, and any appellate court to such court, in ay action or
proceeding arising out of or relating to this Agreement.

18. Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

19. Successors and Assigns. This Agreement shall not be assignable by any of the
Parties. This Agreement, however, shall be binding on successors of the Parties.

20. Amendments. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by all of the Parties.

21. Further Action. Each Party agrees to execute such additional reasonable
documents, and to do and perform such reasonable acts and things necessary or
proper to effectuate or further evidence the terms and provisions of this
Agreement.

[Remainder of Page Intentionally Left Blank]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

MICROTUNE, INC. By:   /s/    James A. Fontaine           Name: James A. Fontaine
  Title: Chief Executive Officer and President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

THE RAMIUS GROUP:     RAMIUS VALUE AND OPPORTUNITY     RCG STARBOARD ADVISORS,
LLC MASTER FUND LTD     By:   RCG Starboard Advisors, LLC,     By:   Ramius LLC,
  its investment manager       its sole member RAMIUS NAVIGATION MASTER FUND LTD
    RAMIUS ADVISORS, LLC By:   Ramius Advisors, LLC,     By:   Ramius LLC,   its
investment advisor       its sole member RAMIUS ENTERPRISE MASTER FUND LTD    
RAMIUS LLC By:   Ramius Advisors, LLC,     By:   Cowen Group, Inc.,   its
investment advisor       its sole member RCG PB, LTD     COWEN GROUP, INC. By:  
Ramius Advisors, LLC,         its investment advisor           RCG HOLDINGS LLC
      By:   C4S & Co., L.L.C.,         its managing member             C4S &
CO., L.L.C.       By:   /s/ Peter A. Cohen         Name: Peter A. Cohen        
Title: Authorized Signatory For Each of the         Entities Listed Above /s/
Peter A. Cohen       PETER A. COHEN       Individually and as attorney-in-fact
for Jeffrey M. Solomon,       Morgan B. Stark and Thomas W. Strauss,            
  /s/ Mark R. Mitchell       MARK R. MITCHELL      



--------------------------------------------------------------------------------

Schedule A

The Ramius Group

Ramius Value and Opportunity Master Fund Ltd

Ramius Enterprise Master Fund Ltd

Ramius Navigation Master Fund Ltd

RCG PB, Ltd

Ramius Advisors, LLC

RCG Starboard Advisors, LLC

Ramius LLC

Cowen Group, Inc.

RCG Holdings LLC

C4S & Co., L.L.C.

Peter A. Cohen

Morgan B. Stark

Thomas W. Strauss

Jeffrey M. Solomon

Mark R. Mitchell



--------------------------------------------------------------------------------

Exhibit A

Form of Press Release